F I L E D
                                                                  United States Court of Appeals
                                                                          Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                         NOV 16 2004
                                   TENTH CIRCUIT
                                                                     PATRICK FISHER
                                                                              Clerk

 UNITED STATES OF AMERICA,

          Plaintiff - Appellee,
                                                        No. 03-1509
 v.                                                (D.C. No. 03-CR-77-B)
                                                         (D. Colo.)
 JOSE ARTEAGA-CENTENO,

          Defendant - Appellant.


                             ORDER AND JUDGMENT *


Before EBEL, MURPHY and McCONNELL, Circuit Judges.




      In September 2003, Defendant Jose Arteaga-Centeno, an alien who

previously had been deported after being convicted of an aggravated felony, pled

guilty to a charge of being found in the United States in violation of 8 U.S.C.

§ 1326(a). The district court sentenced him, inter alia, to 37 months


      *
        After examining appellant’s brief and the appellate record, this panel has
determined unanimously that oral argument would not materially assist the
determination of this appeal. See Fed. R. App. P. 34(a)(2) and 10th Cir. R.
34.1(G). The case is therefore ordered submitted without oral argument. This
Order and Judgment is not binding precedent, except under the doctrines of law of
the case, res judicata, and collateral estoppel. The court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be
cited under the terms and conditions of 10th Cir. R. 36.3.
imprisonment; the sentence was to run concurrently with a four-year state

sentence that Defendant was then serving. Defendant now appeals. We exercise

jurisdiction pursuant to 18 U.S.C. § 3742(a) and 28 U.S.C. § 1291, and we

AFFIRM Defendant’s conviction and sentence.

      On appeal, Defendant’s court-appointed attorney in the Office of the

Federal Public Defender for the Districts of Colorado and Wyoming filed an

Anders brief and moved to withdraw as counsel. See Anders v. California, 386

U.S. 738, 744 (1967) (allowing attorneys who believe an appeal to be frivolous to

advise the court of that fact, request permission to withdraw from the case, and

submit a brief citing to those portions of the record that arguably support the

appeal). In the Anders brief in the case at bar, defense counsel asserts that there

are no viable challenges to the validity of Defendant’s guilty plea. Further,

defense counsel notes that neither Defendant nor the government raised any

objections to the draft Presentence Report (“PSR”) or at the sentencing hearing,

and that Defendant’s sentence fell within the properly calculated guidelines range.

Defendant was afforded an opportunity to respond to the Anders brief, but failed

to do so.

      We have fully examined the proceedings, as required by Anders, 386 U.S.

at 744, and conclude that Defendant’s appeal is wholly frivolous. Based on the

record of the change of plea hearing, there are no viable challenges to the validity


                                        -2-
of Defendant’s guilty plea. The district court properly calculated Defendant’s

offense level and criminal history category. The sentence imposed was at the low

end of the applicable guideline range—exactly as the PSR, defense counsel, and

the United States recommended. The district court’s sentence was neither

contrary to law nor an incorrect application of the sentencing guidelines.

Therefore, 18 U.S.C. § 3742(a)(1)-(4) is not implicated.

      We can find no issues in this case that might properly be the subject of an

appeal. Accordingly, we GRANT counsel’s motion to withdraw and AFFIRM

Defendant’s conviction and sentence.



                                       ENTERED FOR THE COURT



                                       David M. Ebel
                                       Circuit Judge




                                        -3-